Case: 22-50343        Document: 00516573380             Page: 1      Date Filed: 12/09/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                      No. 22-50343
                                                                                     FILED
                                                                              December 9, 2022
                                    Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Rene Gandara-Granillo,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 3:92-CR-132-2


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
         Rene Gandara-Granillo, federal prisoner # 62260-080 and proceeding
   pro se, appeals the denial of his motion for compassionate release under 18
   U.S.C. § 3582(c)(1)(A). He maintains the court: applied the incorrect legal
   standard in considering his motion; and erred in assessing the 18 U.S.C.
   § 3553(a) sentencing factors, by relying on dated facts surrounding his



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50343      Document: 00516573380           Page: 2     Date Filed: 12/09/2022




                                     No. 22-50343


   offense and ignoring his age, rehabilitative efforts, and clean prison
   disciplinary record. Additionally, he claims a double-jeopardy violation and
   claims the court erred in failing to hold an evidentiary hearing or allowing him
   to file a sentencing memorandum. (Gandara fails to brief his contention that
   his medical conditions warrant his release; therefore, he has abandoned that
   claim. E.g., Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (“Although
   we liberally construe the briefs of pro se appellants, we also require that
   arguments must be briefed to be preserved.” (citation omitted)).)
          To the extent he appears to challenge the denial of his earlier 18
   U.S.C. § 3582(c)(2) reduction-of-sentence motion, our court previously
   affirmed that denial on the same grounds he raises in this appeal; therefore,
   the law of the case bars our revisiting that decision. United States v. Teel, 691
   F.3d 578, 582 (5th Cir. 2012) (on subsequent appeal, our court “abstains
   from reexamining an issue of fact or law that has already been decided on
   appeal”); see United States v. Gandara-Granillo, No. 21-50251, 2022 WL
   964203 (5th Cir. 30 Mar. 2022).
          His double-jeopardy claim fails because the district court did not
   impose additional punishment; rather, it declined to modify an existing
   sentence. E.g., United States v. Anderson, 987 F.2d 251, 254 (5th Cir. 1993)
   (double jeopardy “applies where multiple convictions and sentences are
   based on a single act or transaction”); see also United States v. Roberts, No. 97-
   41185, 1998 WL 413888, at *1 (5th Cir. 17 June 1998) (unpublished) (on
   appeal of denial of § 3582(c)(2) motion, double jeopardy “argument [was]
   not cognizable . . . because [defendant] was convicted and sentenced only for
   a single offense”).
          Because Gandara did not request a hearing, or leave to file a
   sentencing memorandum, his procedural claim is reviewed under the well-




                                           2
Case: 22-50343      Document: 00516573380           Page: 3    Date Filed: 12/09/2022




                                     No. 22-50343


   known plain-error standard, that need not be repeated. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012).
          Section 3582(c) does not mandate, and Gandara fails to show a factual
   dispute which may have warranted, an evidentiary hearing or other
   supplemental fact finding. 18 U.S.C. § 3582(c); see also Dickens v. Lewis, 750
   F.2d 1251, 1255 (5th Cir. 1984) (discretionary hearings generally not required
   if facts not in dispute); FED. R. CRIM. P. 43(b)(4) (defendant’s presence
   not required for reductions of sentence under § 3582(c)). Accordingly, he
   fails to demonstrate the requisite clear-or-obvious error. E.g., Puckett v.
   United States, 556 U.S. 129, 135 (2009).
          Reaching his substantive claims, our court reviews denial of a
   compassionate-release motion for abuse of discretion. E.g., United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Gandara’s contention the court erroneously treated Guideline
   § 1B1.13 (factors and guidance for assessing motions by the Bureau of Prisons
   for reduction of terms of imprisonment) as binding is directly contradicted
   by the record. His remaining assertions amount to a disagreement with how
   the court weighed the § 3553(a) sentencing factors, which is not a sufficient
   basis for reversal. E.g., id. at 694. Rather, the record shows the court assessed
   the § 3553(a) sentencing factors and provided “clearly-articulated reasons
   for denying [Gandara’s] motion”. Id. at 693–94. Our court gives deference
   to that assessment. Id.
          AFFIRMED.




                                          3